UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JAMES GARLICK,

                                Petitioner,

         against
                                                          CIVIL ACTION NO.: 18 Civ. 11038 (CM) (SLC)
SUPERINTENDENT CHRISTOPHER L. MILLER,
                                                                            ORDER
Great Meadows Correctional Facility,

                                Respondent.

SARAH L. CAVE, United States Magistrate Judge:

         The Court having heard oral arguments in this matter today, November 21, 2019,

Respondent shall submit the following supplemental materials to the Court by December 2,

2019:

         1. Information describing the role of a Medico-Legal Investigator in the New York City

            Office of the Chief Medical Examiner;

         2. Information as to who completed the “Notice of Death” form dated November 1,

            2011 (ECF No. 11-7 at 18); and

         3. A copy of the surveillance video shown at Petitioner’s trial.




Dated:             New York, New York
                   November 21, 2019

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
